UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1126


PRISCILLA A. FREIRE,

                Plaintiff - Appellant,

          v.

KEYSTONE TITLE SETTLEMENT SERVICES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-02976-AW)


Submitted:   July 22, 2010                  Decided:   July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Priscilla A. Freire, Appellant Pro Se. John M. Barr, JACKSON
LEWIS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Priscilla A. Freire appeals the district court’s order

granting summary judgment to Defendant in Freire’s employment

discrimination suit.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.    Freire     v.   Keystone   Title   Settlement

Servs., Inc., No. 8:08-cv-02976-AW (D. Md. Dec. 30, 2009).                   We

dispense    with      oral   argument   because     the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2